Case 18-11101 Doc 523 Filed 05/04/21 Entered 05/04/21 16:20:50 Main Document Page 1 of
                                           11
Case 18-11101 Doc 523 Filed 05/04/21 Entered 05/04/21 16:20:50 Main Document Page 2 of
                                           11
Case 18-11101 Doc 523 Filed 05/04/21 Entered 05/04/21 16:20:50 Main Document Page 3 of
                                           11
Case 18-11101 Doc 523 Filed 05/04/21 Entered 05/04/21 16:20:50 Main Document Page 4 of
                                           11
Case 18-11101 Doc 523 Filed 05/04/21 Entered 05/04/21 16:20:50 Main Document Page 5 of
                                           11
Case 18-11101 Doc 523 Filed 05/04/21 Entered 05/04/21 16:20:50 Main Document Page 6 of
                                           11
Case 18-11101 Doc 523 Filed 05/04/21 Entered 05/04/21 16:20:50 Main Document Page 7 of
                                           11
Case 18-11101 Doc 523 Filed 05/04/21 Entered 05/04/21 16:20:50 Main Document Page 8 of
                                           11
Case 18-11101 Doc 523 Filed 05/04/21 Entered 05/04/21 16:20:50 Main Document Page 9 of
                                           11
Case 18-11101 Doc 523 Filed 05/04/21 Entered 05/04/21 16:20:50 Main Document Page 10 of
                                           11
Case 18-11101 Doc 523 Filed 05/04/21 Entered 05/04/21 16:20:50 Main Document Page 11 of
                                           11
